Exhibit 10.1

 

EXECUTION COPY

 

U.S. $700,000,000

 

TERM LOAN AGREEMENT,

 

dated as of June 29, 2018

 

ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,

 

and

 

JPMORGAN CHASE BANK, N.A.
 CITIGROUP GLOBAL MARKETS LIMITED
GOLDMAN SACHS BANK USA
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

and

 

BANK OF AMERICA, N.A.
 CITIGROUP GLOBAL MARKETS LIMITED
GOLDMAN SACHS BANK USA
 and
MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.1.

Defined Terms

1

 

 

 

SECTION 1.2.

Use of Defined Terms

13

 

 

 

SECTION 1.3.

Cross-References

13

 

 

 

SECTION 1.4.

Accounting and Financial Determinations

13

 

 

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

 

 

SECTION 2.1.

The Advances

14

 

 

 

SECTION 2.2.

Making the Advances

14

 

 

 

SECTION 2.3.

[Intentionally omitted]

15

 

 

 

SECTION 2.4.

Ticking Fee

15

 

 

 

SECTION 2.5.

Termination or Reduction of the Commitments

16

 

 

 

SECTION 2.6.

Repayment of Advances

16

 

 

 

SECTION 2.7.

Interest on Advances

16

 

 

 

SECTION 2.8.

Interest Rate Determination

17

 

 

 

SECTION 2.9.

Optional Conversion of Advances

17

 

 

 

SECTION 2.10.

Prepayments of Advances

18

 

 

 

SECTION 2.11.

Payments and Computations

18

 

 

 

SECTION 2.12.

Sharing of Payments, Etc.

20

 

 

 

SECTION 2.13.

Evidence of Debt

20

 

 

 

SECTION 2.14.

[Intentionally omitted]

20

 

 

 

SECTION 2.15.

Defaulting Lenders

20

 

ARTICLE III

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

--------------------------------------------------------------------------------


 

SECTION 3.1.

LIBO Rate Lending Unlawful

21

 

 

 

SECTION 3.2.

[Intentionally omitted]

22

 

 

 

SECTION 3.3.

Increased Costs, etc.

22

 

 

 

SECTION 3.4.

Funding Losses

23

 

 

 

SECTION 3.5.

Increased Capital Costs

23

 

 

 

SECTION 3.6.

Taxes

24

 

 

 

SECTION 3.7.

Reserve Costs

26

 

 

 

SECTION 3.8.

Replacement Lenders, etc.

26

 

 

 

SECTION 3.9.

Setoff

27

 

 

 

SECTION 3.10.

Use of Proceeds

27

 

 

 

SECTION 3.11.

Rates Unavailable

27

 

 

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

 

 

SECTION 4.1.

Effectiveness

28

 

 

 

SECTION 4.2.

All Borrowings

29

 

 

 

SECTION 4.3.

Determinations Under Section 4.1

29

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 5.1.

Organization, etc.

30

 

 

 

SECTION 5.2.

Due Authorization, Non-Contravention, etc.

30

 

 

 

SECTION 5.3.

Government Approval, Regulation, etc.

30

 

 

 

SECTION 5.4.

Compliance with Environmental Laws

30

 

 

 

SECTION 5.5.

Validity, etc.

31

 

 

 

SECTION 5.6.

Financial Information

31

 

 

 

SECTION 5.7.

No Default, Event of Default or Prepayment Event

31

 

 

 

SECTION 5.8.

Litigation

31

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.9.

Vessels

31

 

 

 

SECTION 5.10.

Subsidiaries

31

 

 

 

SECTION 5.11.

Obligations rank pari passu

31

 

 

 

SECTION 5.12.

No Filing, etc. Required

31

 

 

 

SECTION 5.13.

No Immunity

32

 

 

 

SECTION 5.14.

Pension Plans

32

 

 

 

SECTION 5.15.

Investment Company Act

32

 

 

 

SECTION 5.16.

Regulation U

32

 

 

 

SECTION 5.17.

Accuracy of Information

32

 

 

 

SECTION 5.18.

Compliance with Laws

32

 

 

 

SECTION 5.19.

ERISA

33

 

 

 

SECTION 5.20.

EEA Financial Institution

33

 

 

 

ARTICLE VI

 

COVENANTS

 

 

 

SECTION 6.1.

Affirmative Covenants

33

 

 

 

SECTION 6.1.1.

Financial Information, Reports, Notices, etc.

33

 

 

 

SECTION 6.1.2.

Approvals and Other Consents

34

 

 

 

SECTION 6.1.3.

Compliance with Laws, etc.

34

 

 

 

SECTION 6.1.4.

[Intentionally omitted]

35

 

 

 

SECTION 6.1.5.

Insurance

35

 

 

 

SECTION 6.1.6.

Books and Records

35

 

 

 

SECTION 6.2.

Negative Covenants

35

 

 

 

SECTION 6.2.1.

Business Activities

35

 

 

 

SECTION 6.2.2.

Indebtedness

35

 

 

 

SECTION 6.2.3.

Liens

36

 

 

 

SECTION 6.2.4.

Financial Condition

38

 

iii

--------------------------------------------------------------------------------


 

SECTION 6.2.5.

[Intentionally omitted]

38

 

 

 

SECTION 6.2.6.

Consolidation, Merger, etc.

38

 

 

 

SECTION 6.2.7.

Asset Dispositions, etc.

39

 

 

 

SECTION 6.2.8.

Use of Proceeds

39

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.1.

Listing of Events of Default

39

 

 

 

SECTION 7.1.1.

Non-Payment of Obligations

39

 

 

 

SECTION 7.1.2.

Breach of Warranty

39

 

 

 

SECTION 7.1.3.

Non-Performance of Certain Covenants and Obligations

40

 

 

 

SECTION 7.1.4.

Default on Other Indebtedness

40

 

 

 

SECTION 7.1.5.

Pension Plans

40

 

 

 

SECTION 7.1.6.

Bankruptcy, Insolvency, etc.

41

 

 

 

SECTION 7.2.

Action if Bankruptcy

41

 

 

 

SECTION 7.3.

Action if Other Event of Default

41

 

 

 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

 

 

SECTION 8.1.

Listing of Prepayment Events

42

 

 

 

SECTION 8.1.1.

Change of Control

42

 

 

 

SECTION 8.1.2.

Unenforceability

42

 

 

 

SECTION 8.1.3.

Approvals

42

 

 

 

SECTION 8.1.4.

Non-Performance of Certain Covenants and Obligations

42

 

 

 

SECTION 8.1.5.

Judgments

42

 

 

 

SECTION 8.2.

Mandatory Prepayment

42

 

 

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

iv

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE AGENTS

 

 

 

SECTION 10.1.

Actions

43

 

 

 

SECTION 10.2.

Rights as a Lender

43

 

 

 

SECTION 10.3.

Lender Indemnification

43

 

 

 

SECTION 10.4.

Exculpation

44

 

 

 

SECTION 10.5.

Reliance by Administrative Agent

45

 

 

 

SECTION 10.6.

Delegation of Duties

45

 

 

 

SECTION 10.7.

Resignation of Administrative Agent

45

 

 

 

SECTION 10.8.

Non-Reliance on Administrative Agent and Other Lenders

46

 

 

 

SECTION 10.9.

No Other Duties

46

 

 

 

SECTION 10.10.

Copies, etc.

46

 

 

 

SECTION 10.11.

Agency Fee

46

 

 

 

SECTION 10.12.

Lender ERISA Matters

47

 

 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

 

 

SECTION 11.1.

Waivers, Amendments, etc.

47

 

 

 

SECTION 11.2.

Notices

48

 

 

 

SECTION 11.3.

Payment of Costs and Expenses

49

 

 

 

SECTION 11.4.

Indemnification

49

 

 

 

SECTION 11.5.

Survival

50

 

 

 

SECTION 11.6.

Severability

51

 

 

 

SECTION 11.7.

Headings

51

 

 

 

SECTION 11.8.

Execution in Counterparts, Effectiveness, etc.

51

 

 

 

SECTION 11.9.

Governing Law; Entire Agreement

51

 

 

 

SECTION 11.10.

Successors and Assigns

51

 

v

--------------------------------------------------------------------------------


 

SECTION 11.11.

Sale and Transfer of Advances and Note; Participations in Advances

51

 

 

 

SECTION 11.11.1.

Assignments

51

 

 

 

SECTION 11.11.2.

Participations

54

 

 

 

SECTION 11.11.3.

Register

54

 

 

 

SECTION 11.12.

Other Transactions

55

 

 

 

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

55

 

 

 

SECTION 11.14.

Process Agent

56

 

 

 

SECTION 11.15.

Judgment

56

 

 

 

SECTION 11.16.

[Intentionally omitted]

56

 

 

 

SECTION 11.17.

Waiver of Jury Trial

56

 

 

 

SECTION 11.18.

Confidentiality

56

 

 

 

SECTION 11.19.

No Fiduciary Relationship

57

 

 

 

SECTION 11.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

57

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

SCHEDULE I

 -

Commitments

 

 

 

 

 

SCHEDULE II

 -

Disclosure Schedule

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

 -

Form of Note

 

 

 

 

 

Exhibit B

 -

Form of Borrowing Request

 

 

 

 

 

Exhibit C

 -

Form of Interest Period Notice

 

 

 

 

 

Exhibit D

 -

Form of Lender Assignment Agreement

 

 

vii

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT, dated as of June 29, 2018, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto (and their respective
successors or assigns, collectively, the “Lenders”) and JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Advances will be made to the Borrower in a maximum aggregate principal
amount not to exceed $700,000,000; and

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article IV), to extend Advances to the
Borrower; and

 

WHEREAS, the proceeds of such Advances will be used for the Borrower’s
acquisition of Silversea Cruises (the “Silversea Acquisition”) and to pay
related fees and expenses;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.            Defined Terms.  The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 

“Acceptable Lender” means a commercial banking institution with a bank rating by
Moody’s/S&P of Baa1 and BBB+ or above.

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

 

“Administrative Agent’s Account” means (a) the account of the Administrative
Agent maintained by the Administrative Agent at its office at 500 Stanton
Christiana Road, NCC 5, 1st Floor, Newark, DE   19713-2107, Account Wiring
Instructions: JPMorgan Chase Bank, N.A., ABA#021 000 021, Account No. 
9008113381H4439, Reference: Royal Caribbean Cruises Ltd., Attention: Keith
Stewart / Jonathan Martin, and (b)  such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to the Borrower and the Lenders for such purpose.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be
a “Type” of Advance).

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

“Agents” means (a) the Administrative Agent and (b) the Lenders listed as the
co-syndication agents on the cover page hereof in their respective capacities as
agents under Article X, together with their respective successors (if any) in
such capacity.

 

“Agreement” means, on any date, this Term Loan Agreement as originally in effect
on the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:

 

Senior Debt Rating
S&P/Moody’s

Applicable Margin for
Base Rate Advances

Applicable Margin for
LIBO Rate Advances

Level 1
A- or A3 (or higher)

0.000%

0.900%

Level 2
BBB+/Baa1

0.000%

0.950%

Level 3
BBB or Baa2

0.000%

1.000%

Level 4
BBB- or Baa3

0.150%

1.150%

Level 5
BB+ or Ba1 (or lower)

0.500%

1.500%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

 

2

--------------------------------------------------------------------------------


 

Senior Debt Rating
S&P/Moody’s

Applicable
Percentage

Level 1
A- or A3 (or higher)

0.080%

Level 2
BBB+/Baa1

0.090%

Level 3
BBB or Baa2

0.100%

Level 4
BBB- or Baa3

0.150%

Level 5
BB+ or Ba1 (or lower)

0.200%

 

“Arrangers” means the joint lead arrangers listed on the cover page to this
Agreement.

 

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)           the rate of interest published by the Wall Street Journal, from
time to time, as the prime lending rate in effect on such day;

 

(b)           ½ of 1.00% per annum above the Federal Funds Rate in effect on
such day; and

 

(c)           (i) the rate per annum appearing on Reuters LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars, at
approximately 11:00 A.M. (London time) on such date or (ii) if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/1000 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Lenders in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) on such date in an amount
substantially equal to such Reference Lender’s LIBO Rate Advance comprising part
of such Borrowing to be outstanding, in each case for a period of one month (or
if such day is not a Business Day, the immediately preceding Business Day);
provided that if the rate determined under clause (i) or (ii) above shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement,
plus 1.00%.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(i).

 

“Borrower” is defined in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, in the case of LIBO Rate Advances, having the same Interest Period,
made by each of the Lenders.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into a Lender Assignment Agreement, the Dollar amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.11.3, as such amount may be reduced pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 2.5.  The Commitments of the Lenders shall terminate on the earlier of
the Funding Deadline and the making of Advances on the Funding Date.

 

“Commitment Termination Event” means:

 

(a)           any Event of Default described in clauses (b) through (d) of
Section 7.1.6 shall occur with respect to the Borrower;

 

(b)           the occurrence and continuance of any Event of Default (other than
as described in clause (a) above) and the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated; or

 

(c)           the occurrence and continuance of a Prepayment Event and the
giving of notice by the Administrative Agent, acting at the direction of the
Required Lenders, to the Borrower that the Commitments have been terminated.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.9.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.15(a), at any time, any Lender
that, at such time (a) has failed to (i) fund all or any portion of its Advances
within two Business Days of the date such Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a governmental authority so long as
such

 

5

--------------------------------------------------------------------------------


 

ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(a)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” is defined in Section 4.1.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“EU Bai-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
 any current or future regulations

 

6

--------------------------------------------------------------------------------


 

promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to any
published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

(a)           net cash from operating activities (determined in accordance with
GAAP) for such period, as shown in the Borrower’s consolidated statement of cash
flow for such period, to

 

(b)           the sum of:

 

(i)            dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

 

(ii)           scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” is defined in Section 2.1.

 

“Funding Deadline” means November 15, 2018.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable

 

7

--------------------------------------------------------------------------------


 

Jurisdiction, excluding, in any event, any taxes imposed on the Borrower or any
Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“IFRS” is defined in Section 1.4.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed by such Person; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Base Rate Advance into such LIBO Rate Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be seven days or one, two, three or
six months as the Borrower may, upon notice in substantially the form of
Exhibit C received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the second Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a)           the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

(b)           Interest Periods commencing on the same date for LIBO Rate
Advances comprising part of the same Borrowing shall be of the same duration
(without limiting the ability of the Borrower to have more than one Borrowing on
the same date);

 

8

--------------------------------------------------------------------------------


 

(c)           [intentionally omitted];

 

(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if in the case of an Interest Period of longer than seven days such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(e)           whenever the first day of any Interest Period of longer than seven
days occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

 

(f)            the Borrower may not select an Interest Period of seven days more
than twelve times in any calendar year.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.

 

“Lenders” is defined in the preamble.

 

“LIBO Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Borrowing, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(ii).

 

“LIBO Screen Rate”  means, for any day and time, with respect to each LIBO Rate
Advance comprising part of the same Borrowing and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/1000 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars are offered by the
principal office of each of the Reference Lenders in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Lender’s LIBO Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period, subject, however, to the provisions of Section 2.8);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan Document” means this Agreement, the Notes, if any, and each amendment
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 5.8.

 

“Maturity Date” means the date that is 364 days after the Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);

 

(a)           all cash on hand of the Borrower and its Subsidiaries; plus

 

(b)           all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

(a)           borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any other revolving
credit facilities, and

 

(b)           the issuance and sale of equity securities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lenders” means the Lenders that are not Defaulting Lenders.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notice” is defined in Section 11.2(c).

 

“Notice of Borrowing” is defined in Section 2.2(a).

 

10

--------------------------------------------------------------------------------


 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 8.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated, such Lender’s Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Commitments at such time (or, if the Commitments shall have been terminated, the
aggregate amount of all Commitments as in effect immediately prior to such
termination); provided that in the case of Section 2.15 when a Defaulting Lender
shall exist, “Ratable Share” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitments) represented by such Lender’s
Commitment.

 

“Reference Lenders” means JPMorgan and such other Lender as shall be so named by
the Borrower and agrees to serve in such role, and includes each replacement
Reference Lender appointed by the Administrative Agent pursuant to Section 2.8.

 

“Register” is defined in Section 11.11.3.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Advances or, if no such principal amount is then
outstanding, Lenders that in the aggregate have more than 50% of the
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Commitments of such Lender at such time.

 

11

--------------------------------------------------------------------------------


 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business, and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (ii) if neither S&P
nor Moody’s shall have in effect a Senior Debt Rating, the Applicable Margin and
the Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be, unless (A) within 21 days of being notified by the Administrative Agent that
both Moody’s and S&P have ceased to give a Senior Debt Rating, the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt or (B) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied rating of the
Borrower’s senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement; (iii) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Silversea Acquisition” is defined in the recitals.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation

 

12

--------------------------------------------------------------------------------


 

of Stockholders’ Equity such that the amount of any reduction thereof resulting
from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Taxes” is defined in Section 3.6.

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2.                                     Use of Defined Terms.  Unless
otherwise defined or the context otherwise requires, terms for which meanings
are provided in this Agreement shall, when capitalized, have such meanings when
used in the Disclosure Schedule and in each Note, Notice of Borrowing, notice
and other communication delivered from time to time in connection with this
Agreement or any other Loan Document.

 

SECTION 1.3.                                     Cross-References.  Unless
otherwise specified, references in this Agreement and in each other Loan
Document to any Article or Section are references to such Article or Section of
this Agreement or such other Loan Document, as the case may be, and, unless
otherwise specified, references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

SECTION 1.4.                                     Accounting and Financial
Determinations.  Unless otherwise specified, all accounting terms used herein or
in any other Loan Document shall be interpreted, all accounting determinations
and computations hereunder or thereunder (including under Section 6.2.4) shall
be made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles (“GAAP”) consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP,
upon any such election and notice to the Administrative Agent, references herein
to GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
in this Agreement); provided, further, that if, as a result of (i) any change in
GAAP or IFRS or in the

 

13

--------------------------------------------------------------------------------


 

interpretation thereof or (ii) the application by the Borrower of IFRS in lieu
of GAAP, in each case, after the date of the financial statements referred to in
Section 5.6, there is a change in the manner of determining any of the items
referred to herein that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Borrower or the
Administrative Agent) be such as to affect the basis or efficacy of the
covenants contained in Section 6.2.4 in ascertaining the financial condition of
the Borrower or the consolidated financial condition of the Borrower and its
Subsidiaries and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of such Sections of
this Agreement continue to be determined in accordance with GAAP relating
thereto as GAAP were applied immediately prior to such change in GAAP or in the
interpretation thereof until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding the foregoing, all
obligations of any person that are or would be characterized as operating lease
obligations in accordance with GAAP on the Effective Date (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as capital leases.

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1.                                     The Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower on any single Business Day (the “Funding Date”), from
and including the Effective Date to and including the Funding Deadline, in an
amount not to exceed such Lender’s Commitment.  Each Borrowing shall be in an
amount not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments.  Amounts borrowed
hereunder and prepaid or repaid may not be reborrowed.

 

SECTION 2.2.                                     Making the Advances.  (a)  Each
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the second Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of LIBO Rate Advances or
(y) 11:00 A.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent by telecopier, which shall give to each Lender prompt
notice (in the case of a proposed Borrowing consisting of Base Rate Advances, by
12:00 P.M. (New York City time)) thereof by telecopier or electronic mail.  Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed promptly in writing, or telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of LIBO Rate Advances,
initial Interest Period for each such Advance.  Each Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of LIBO Rate Advances and before 1:00 P.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the applicable Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Section 4.2 the Administrative Agent will
make such funds available to the Borrower at the account of the Borrower
specified in the applicable Notice of Borrowing.

 

14

--------------------------------------------------------------------------------


 

(b)                                 [Intentionally omitted].

 

(c)                                  Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select LIBO Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $5,000,000
or if the obligation of the Lenders to make LIBO Rate Advances shall then be
suspended pursuant to Section 2.8 or 3.1 and (ii) the LIBO Rate Advances may not
be outstanding as part of more than 15 separate Borrowings.

 

(d)                                 Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of LIBO Rate Advances,
the Borrower shall indemnify each Lender in accordance with Section 3.4.

 

(e)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Advances comprising such Borrowing and (ii) in the case of such
Lender the Federal Funds Rate.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

 

(f)                                   The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(g)                                  If any Lender shall default in its
obligations under Section 2.1, the Agents shall, at the request of the Borrower,
use reasonable efforts to find a bank or other financial institution acceptable
to the Borrower and reasonably acceptable to the Administrative Agent to replace
such Lender on terms acceptable to the Borrower and to have such bank or other
financial institution replace such Lender.

 

(h)                                 Each Lender may, if it so elects, fulfill
its obligation to make or continue Advances hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such Advance; provided that such Advance shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrower to repay such Advance shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility.

 

SECTION 2.3.                                     [Intentionally omitted].

 

SECTION 2.4.                                     Ticking Fee.  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
ticking fee on the aggregate amount of such Lender’s Commitment from the date
that is 61 days after the Effective Date in the case of each Lender hereto on
the Effective Date and, if later, from the effective date specified in the
Lender Assignment Agreement pursuant to which it became a Lender in the case of
each other Lender until the Funding Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each

 

15

--------------------------------------------------------------------------------


 

March, June, September and December, commencing September 30, 2018, and on the
Funding Date; provided that no Defaulting Lender shall be entitled to receive
any ticking fee in respect of its Commitment for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

SECTION 2.5.                                     Termination or Reduction of the
Commitments.  (a)  Ratable Termination or Reduction.  (i)  The Borrower shall
have the right at any time prior to the Funding Date, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
permanently reduce ratably in part the Commitments of the Lenders, provided that
each partial reduction shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

(ii)  The Commitments shall automatically and permanently be ratably reduced on
the date of receipt of, and in an aggregate amount equal to, the net cash
proceeds of debt for borrowed money (including for the absence of doubt, capital
markets issues) by the Borrower or any of its Subsidiaries after the date hereof
of indebtedness (excluding (A) intercompany debt of such entities,
(B) borrowings under the Borrower’s existing credit facilities and any
refinancing thereof, (C) issuances of commercial paper and refinancings thereof
and (D) working capital or overdraft facilities, letters of credit and purchase
money and equipment financings (including vessel financings).

 

(b)                                 Termination of Defaulting Lender.  The
Borrower shall be entitled at any time prior to the Funding Date to
(i) terminate the Commitment of any Lender that is a Defaulting Lender (the
“Defaulted Commitments”) upon prior notice of not less than one Business Day to
the Administrative Agent (which shall promptly notify the Lenders thereof),
and/or (ii) replace all of the Commitments or the Defaulted Commitments of any
Lender that is a Defaulting Lender with Commitments of another financial
institution reasonably acceptable to the Administrative Agent, provided that
(x) each such assignment shall be either an assignment of all of the rights and
obligations of the Defaulting Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the Defaulting Lender under this Agreement with respect to all of
the Commitments or the Defaulted Commitments, as the case may be, and
(y) concurrently with such assignment, either the Borrower or one or more
assignees shall pay for the account of such Defaulting Lender all amounts
payable to such Defaulting Lender under this Agreement.  In either such event,
the provisions of Section 2.15(b) shall apply to all amounts thereafter paid by
the Borrower or such assignees for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, ticking fees or other
amounts), provided that (i) no Default and no Prepayment Event shall have
occurred and be continuing and (ii) such termination or assignment shall not be
deemed to be a waiver or release of any claim the Borrower, the Administrative
Agent or any Lender may have against such Defaulting Lender.

 

SECTION 2.6.                                     Repayment of Advances .  The
Borrower shall repay to the Administrative Agent for the account of each Lender
on the Maturity Date the aggregate principal amount of the Advances made by such
Lender and then outstanding.

 

SECTION 2.7.                                     Interest on Advances.  (a) 
Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made to it and owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the result of (x) the Base Rate in effect from time to time plus (y) the
Applicable Margin for Base Rate Advances in effect from time to time,

 

16

--------------------------------------------------------------------------------


 

payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(ii)                                  LIBO Rate Advances.  During such periods
as such Advance is a LIBO Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the result of (x) the LIBO Rate
for such Interest Period for such LIBO Rate Advance plus (y) the Applicable
Margin for LIBO Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such LIBO Rate Advance shall be Converted or paid in full.

 

(b)                                 Default Interest.  After the date any
principal amount of any Advance is due and payable (whether on the Maturity
Date, upon acceleration or otherwise), or after any other monetary Obligation of
the Borrower shall have become due and payable, the Borrower shall pay, but only
to the extent permitted by law, interest (after as well as before judgment) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above (as certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error).

 

SECTION 2.8.                                     Interest Rate Determination. 
(a)  Each Reference Lender agrees, if requested by the Administrative Agent, to
furnish to the Administrative Agent timely information for the purpose of
determining each LIBO Rate.  If any one or more of the Reference Lenders shall
fail to furnish in a timely manner such information to the Administrative Agent
for any such interest rate, the Administrative Agent shall determine such
interest rate on the basis of the information furnished by the remaining
Reference Lenders (provided, that, if all of the Reference Lenders other than
the Administrative Agent fail to supply the relevant quotations, the interest
rate will be fixed by reference only to the quotation obtained by the
Administrative Agent in its capacity as a Reference Lender).  If a Reference
Lender ceases for any reason to be able and willing to act as such, the
Administrative Agent shall, at the direction of the Required Lenders and after
consultation with the Borrower and the Lenders, appoint a replacement for such
Reference Lender reasonably acceptable to the Borrower, and such replaced
Reference Lender shall cease to be a Reference Lender hereunder.  The
Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate (it being understood that the Administrative
Agent shall not be required to disclose to any party hereto (other than the
Borrower) any information regarding any Reference Lender or any rate quoted by a
Reference Lender, including, without limitation, whether a Reference Lender has
provided a rate or the rate provided by any individual Reference Lender).

 

(b)                                 If the Borrower shall fail to select the
duration of any Interest Period for any LIBO Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.1,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and such Advances shall, on such last day, automatically be continued as an
Advance with an Interest Period having a duration of one month.

 

SECTION 2.9.                                     Optional Conversion of
Advances.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent in substantially the form of Exhibit C not later than

 

17

--------------------------------------------------------------------------------


 

11:00 A.M. (New York City time) on the second Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.8 and 3.1,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of LIBO Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such LIBO Rate Advances, any Conversion of Base Rate Advances into LIBO Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.2(c) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.2(c).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into LIBO Rate Advances, the duration of the initial Interest
Period for each such Advance.  Each notice of Conversion shall be irrevocable
and binding on the Borrower.

 

SECTION 2.10.                              Prepayments of Advances.  (a) 
Optional.  The Borrower may, upon notice at least two Business Days prior to the
date of such prepayment, in the case of LIBO Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment of LIBO Rate Advances shall be
in an aggregate principal amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and in the event of any such prepayment
of a LIBO Rate Advance, the Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 3.4.

 

(b)                                 Mandatory.  (i)  The Borrower shall, as soon
as practicable and in any event within two Business Days after receipt thereof,
prepay the outstanding principal amount of any Advances comprising part of the
same Borrowing in an aggregate amount equal to the net cash proceeds of debt for
borrowed money (including for the absence of doubt, capital markets issues) by
the Borrower or any of its Subsidiaries after the date hereof of indebtedness
(excluding (A) intercompany debt of such entities, (B) borrowings under the
Borrower’s existing credit facilities and any refinancing thereof, (C) issuances
of commercial paper and refinancings thereof and (D) working capital or
overdraft facilities, letters of credit and purchase money and equipment
financings (including vessel financings).

 

(ii)                                  In the event the Silversea Acquisition is
not consummated within ten Business Days after the Funding Date, the Borrower
shall, as soon as practicable, prepay the outstanding principal amount of any
Advances.

 

(iii)                               Each prepayment made pursuant to this
Section 2.10(b) shall be made together with any interest accrued to the date of
such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a LIBO Rate Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which the Borrower
shall be obligated to reimburse to the Lenders in respect thereof pursuant to
Section 3.4.  The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.

 

SECTION 2.11.                              Payments and Computations.  (a)  The
Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Administrative Agent at the applicable
Administrative Agent’s Account in same day funds.  The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees ratably (other than amounts payable pursuant to
Section 3.3, 3.4, 3.5, 3.6 or 3.7) to the Lenders for the account of their
respective

 

18

--------------------------------------------------------------------------------


 

Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of a Lender Assignment Agreement and recording
of the information contained therein in the Register pursuant to
Section 11.11.3, from and after the effective date specified in such Lender
Assignment Agreement, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Lender Assignment Agreement shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)                                 All computations of interest based on the
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the LIBO Rate or the Federal Funds Rate and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day; provided, however, that, if
such extension would cause payment of interest on or principal of LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day and provided, further, that any such
adjustment to the payment date shall in each case be made in the computation of
payment of interest or fee, as the case may be.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(e)                                  To the extent that the Administrative Agent
receives funds for application to the amounts owing by the Borrower under or in
respect of this Agreement or any Note in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders in accordance with the terms of this Section 2.11, the
Administrative Agent, to the extent permitted by applicable law, shall be
entitled to convert or exchange such funds into Dollars to the extent necessary
to enable the Administrative Agent to distribute such funds in accordance with
the terms of this Section 2.11; provided that the Borrower and each of the
Lenders hereby agree that the Administrative Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.11(e) or as a result of the failure of the Administrative
Agent to effect any such conversion or exchange; and provided further that the
Borrower agrees, to the extent permitted by applicable law, to indemnify the
Administrative Agent and each Lender, and hold the Administrative Agent and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.11(e).

 

19

--------------------------------------------------------------------------------


 

SECTION 2.12.                              Sharing of Payments, Etc.  If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Advances owing
to it (other than (x) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7 or (y) any
payments made in accordance with the express terms of this Agreement at any time
that a Defaulting Lender exists and any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Commitments or Advances in accordance with Section 2.15, Section 11.11.1 or
Section 11.11.2) in excess of its Ratable Share of payments on account of the
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.12 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.13.                              Evidence of Debt.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances.  The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Commitment of such Lender.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 11.11.3 shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date, currency and amount of each Borrowing
made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Lender Assignment Agreement delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender in its account or accounts pursuant to subsection (a) above, shall
be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error.

 

SECTION 2.14.                              [Intentionally omitted].

 

SECTION 2.15.                              Defaulting Lenders.

 

(a)                                 If the Borrower and the Administrative Agent
agree in writing in their reasonable determination that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in

 

20

--------------------------------------------------------------------------------


 

such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or letters of credit), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders in accordance with their Ratable Shares,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, ticking fees or
other amounts received by the Administrative Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default and
no Prepayment Event shall have occurred and be continuing), to the funding of
any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
and no Prepayment Event shall have occurred and be continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the applicable conditions set forth in Article IV were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender and provided further that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.15 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

ARTICLE III

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 3.1.                                     LIBO Rate Lending Unlawful.  If
the introduction of or any change in or in the interpretation of any law makes
it unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful, for such Lender to
make, continue or maintain any Advance bearing interest at a rate based on the
LIBO Rate, the obligations of such Lender to make, continue or maintain any
Advances bearing interest at a rate based on the LIBO Rate shall, upon notice
thereof to the Borrower, the Administrative Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to make, continue and maintain
Advances hereunder shall be automatically converted into an obligation to make,
continue and maintain Advances bearing interest at a rate to be negotiated
between such Lender and the Borrower that is the equivalent of the sum of the
LIBO Rate for the relevant Interest Period plus

 

21

--------------------------------------------------------------------------------


 

the Applicable Margin applicable to LIBO Rate Advances or, if such negotiated
rate is not agreed upon by the Borrower and such Lender within fifteen Business
Days, a rate equal to the Federal Funds Rate from time to time in effect plus
the Applicable Margin applicable to LIBO Rate Advances.

 

SECTION 3.2.                                     [Intentionally omitted].

 

SECTION 3.3.                                     Increased Costs, etc.  If a
change in any applicable treaty, law, regulation or regulatory requirement
(including by introduction or adoption of any new treaty, law, regulation or
regulatory requirement) or in the interpretation thereof or in its application
to the Borrower, or if compliance by any Lender with any applicable direction,
request, requirement or guideline (whether or not having the force of law, and
for the avoidance of doubt, including any changes resulting from (i) requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
governmental or other authority including, without limitation, any agency of the
United States, the European Union or similar monetary or multinational authority
insofar as it may be changed or imposed after the date hereof, shall:

 

(a)                                 subject any Lender to any taxes, levies,
duties, charges, fees, deductions or withholdings of any nature with respect to
its commitment to lend and other commitments of such type or any part thereof
imposed, levied, collected, withheld or assessed by any jurisdiction or any
political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 3.6,
withholding taxes); or

 

(b)                                 change the basis of taxation to any Lender
(other than a change in taxation on the overall net income of such Lender) of
payments of principal or interest or any other payment due or to become due
pursuant to this Agreement; or

 

(c)                                  impose, modify or deem applicable any
reserve, liquidity or capital adequacy requirements (other than the reserve
costs described in Section 3.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 

(d)                                 impose on any Lender any other condition
affecting its commitment to lend hereunder,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making Advances or maintaining its Commitment or any part
thereof, (ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) the Lender concerned shall (through the Administrative Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
avoid the effects of such law, regulation or regulatory requirement or any
change therein or in the interpretation thereof and would not, in the reasonable
judgment of such Lender, be

 

22

--------------------------------------------------------------------------------


 

otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon demand pay to the Administrative Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment.  Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is the Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and
(vi) certify that, to the best of its knowledge, such change in circumstance is
of general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

SECTION 3.4.                                     Funding Losses.  In the event
any Lender shall incur any loss or expense (other than loss of profits, business
or anticipated savings) by reason of the liquidation or reemployment of deposits
or other funds acquired by such Lender to make, continue or maintain any portion
of the principal amount of any Advance as a LIBO Rate Advance as a result of:

 

(a)                                 any conversion or repayment or prepayment of
the principal amount of any LIBO Rate Advances on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1 or otherwise; or

 

(b)                                 any LIBO Rate Advances not being made in
accordance with the Notice of Borrowing therefor due to the fault of the
Borrower or as a result of any of the conditions precedent set forth in
Article IV not being satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense.  Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

 

SECTION 3.5.                                     Increased Capital Costs.  If
any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law and for the
avoidance of doubt, including any changes resulting from (i) requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
court, central bank, regulator or other governmental authority increases the
amount of capital required to be maintained by any Lender or any Person
controlling such Lender, and the rate of return on its or such controlling
Person’s capital as a consequence of its Commitments or the Advances made by
such Lender is reduced to a level below that

 

23

--------------------------------------------------------------------------------


 

which such Lender or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return.  Any such notice shall (i) describe in reasonable detail the capital
adequacy or liquidity requirements which have been imposed, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
lowered return, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender notifies the Borrower of
the circumstance giving rise to such reductions and of such Lender’s intention
to claim compensation therefor.

 

SECTION 3.6.                                     Taxes.  All payments by the
Borrower of principal of, and interest on, the Advances and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding, with respect to each Lender, taxes imposed
on or measured by such Lender’s net income or receipts and franchise taxes
imposed in lieu of net income taxes or taxes on receipts, by the jurisdiction
under the laws of which such Lender is organized or any political subdivision
thereof or the jurisdiction of such Lender’s Lending Office or any political
subdivision thereof or any other jurisdiction unless such net income taxes are
imposed solely as a result of the Borrower’s activities in such other
jurisdiction, and any taxes imposed under FATCA (such non-excluded items being
called “Taxes”).  In the event that any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:

 

(a)                                 pay directly to the relevant authority the
full amount required to be so withheld or deducted;

 

(b)                                 promptly forward to the Administrative Agent
an official receipt or other documentation satisfactory to the Administrative
Agent evidencing such payment to such authority; and

 

(c)                                  pay to the Administrative Agent for the
account of the Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender will equal the full
amount such Lender would have received had no such withholding or deduction been
required.

 

24

--------------------------------------------------------------------------------


 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had no such Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
as a result of any such failure (so long as such amount did not become payable
as a result of the failure of such Lender to provide timely notice to the
Borrower of the assertion of a liability related to the payment of Taxes).  For
purposes of this Section 3.6, a distribution hereunder by the Administrative
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any tax under
this Section 3.6 or by reason of any payment made by the Borrower pursuant to
Section 3.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
tax or such payment (less out-of-pocket expenses incurred by such Lender),
provided that no Lender shall be obligated to disclose to the Borrower any
information regarding its tax affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
that is organized under the laws of a jurisdiction other than the United States
(a) provide to the Administrative Agent and the Borrower an appropriately
executed copy of Internal Revenue Service Form W-8ECI certifying that any
payments made to or for the benefit of such Lender or such Participant are
effectively connected with a trade or business in the United States (or,
alternatively, an Internal Revenue Service Form W-8BEN or W-8BEN-E claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee as provided for in Section 11.11.1 or Participant, on or
prior to the date of the relevant assignment or participation) in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify
the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender (or Participant) hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Taxes or any payments made to or for benefit of
such Lender or such Participant, provided that the Lender or Participant is
legally able to deliver such forms, certificates or other documents.  For any
period with respect to which a Lender (or Participant) has

 

25

--------------------------------------------------------------------------------


 

failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an assignee as
provided for in Section 11.11.1, would be the date on which the original
assignor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender (or Participant) shall not be entitled to the
benefits of this Section 3.6 with respect to Taxes imposed by reason of such
failure.

 

SECTION 3.7.                                     Reserve Costs.  Without in any
way limiting the Borrower’s obligations under Section 3.3, the Borrower shall
pay to each Lender on the last day of each Interest Period of each LIBO Rate
Advance, so long as the relevant Lending Office of such Lender is required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
F.R.S. Board, upon notice from such Lender, an additional amount equal to the
product of the following for each LIBO Rate Advance for each day during such
Interest Period:

 

(i)                                     the principal amount of such LIBO Rate
Advance outstanding on such day; and

 

(ii)                                  the remainder of (x) a fraction the
numerator of which is the rate (expressed as a decimal) at which interest
accrues on such LIBO Rate Advance for such Interest Period as provided in this
Agreement (less the Applicable Margin applicable to LIBO Rate Advances) and the
denominator of which is one minus any increase after the Effective Date in the
effective rate (expressed as a decimal) at which such reserve requirements are
imposed on such Lender minus (y) such numerator; and

 

(iii)                               1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

SECTION 3.8.                                     Replacement Lenders, etc.  If
the Borrower shall be required to make any payment to any Lender pursuant to
Section 3.3, 3.4, 3.5, 3.6 or 3.7, the Borrower shall be entitled at any time
(so long as no Default and no Prepayment Event shall have occurred and be
continuing) within 180 days after receipt of notice from such Lender of such
required payment to (a) prior to the Funding Date, terminate such Lender’s
Commitment (whereupon the Ratable Shares of each other Lender shall
automatically be adjusted to an amount equal to each such Lender’s ratable share
of the remaining Commitments), and such Lender’s right to receive any ticking
fee accruing after such termination, (b) after the Funding Date, prepay the
affected portion of such Lender’s Advances in full, together with accrued
interest thereon through the date of such prepayment (provided that the Borrower
shall not prepay any such Lender pursuant to this clause (b) without replacing
such Lender pursuant to the following clause (c) until a 30-day period shall
have elapsed during which the Borrower and the Agents shall have attempted in
good faith to replace such Lender), and/or (c) at any time, replace such Lender
with another financial institution reasonably acceptable to the Administrative
Agent, provided that (i) each such assignment shall be either an assignment of
all of the rights and obligations of the assigning Lender under

 

26

--------------------------------------------------------------------------------


 

this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement and (ii) no Lender shall be obligated to make any such assignment
as a result of a demand by the Borrower pursuant to this Section unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement.  Each
Lender represents and warrants to the Borrower that, as of the date of this
Agreement (or, with respect to any Lender not a party hereto on the date hereof,
on the date that such Lender becomes a party hereto), there is no existing
treaty, law, regulation, regulatory requirement, interpretation, directive,
guideline, decision or request pursuant to which such Lender would be entitled
to request any payments under any of Sections 3.3, 3.4, 3.5, 3.6 and 3.7 to or
for account of such Lender.

 

SECTION 3.9.                                     Setoff.  Upon the occurrence
and during continuance of an Event of Default or Prepayment Event, each Lender
shall have, to the extent permitted by applicable law, the right to appropriate
and apply to the payment of the Obligations then due and owing to it any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Lender; provided that any such appropriation and
application shall be subject to the provisions of Section 2.12; provided,
further, that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15(b) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender may have.

 

SECTION 3.10.                              Use of Proceeds.  The Borrower shall
apply the proceeds of each Borrowing in accordance with the third recital;
without limiting the foregoing, no proceeds of any Advance will be used to
acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation U.

 

SECTION 3.11.                              Rates Unavailable.  If at any time
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (a) adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because the LIBO Screen Rate is not
available or published on a current basis), such Interest Period and such
circumstances are unlikely to be temporary or (b) either (w) the supervisor for
the administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to

 

27

--------------------------------------------------------------------------------


 

establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 11.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section (but, in the case of the circumstances described in
clause (b) of the first sentence of this Section, only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), any request for the conversion of any Advances to, or
continuation of any Advances as, LIBO Rate Advances shall be ineffective.  If
the Borrower and the Administrative Agent are unable to agree upon an interest
rate (or rates) and interest period (or interest periods) prior to the date
occurring fifteen Business Days after the Administrative Agent gives notice to
the Borrower of its determination described in the first sentence of this
Section, the interest rate to take effect at the end of the Interest Period
current at the date of such notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

SECTION 4.1.                                     Effectiveness.  The obligations
of the Lenders to fund any Borrowing shall be effective on and as of the first
date (the “Effective Date”) (which shall be no later than July 3, 2018) on which
each of the conditions precedent set forth in this Section 4.1 shall have been
satisfied.

 

(a)                                 Resolutions, etc.  The Administrative Agent
shall have received from the Borrower:

 

(i)                                     a certificate, dated the Effective Date,
of its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement and each
other Loan Document and as to the truth and completeness of the attached:

 

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y) Organic Documents of the Borrower,

 

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower canceling or
amending such prior certificate; and

 

(ii)                                  a Certificate of Good Standing issued by
the relevant Liberian authorities in respect of the Borrower.

 

(b)                                 Delivery of Notes.  The Administrative Agent
shall have received, for the account of the respective Lenders, the Notes
requested by Lenders pursuant to Section 2.13 at least five Business Days prior
to the Effective Date, duly executed and delivered by the Borrower.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Opinions of Counsel.  The Administrative
Agent shall have received opinions, dated the Effective Date and addressed to
the Agents and each Lender, from:

 

(i)                                     Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Borrower, as to New York law, in a form reasonably
satisfactory to the Administrative Agent; and

 

(ii)                                  Watson Farley & Williams LLP, counsel to
the Borrower, as to Liberian Law, in a form reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Closing Fees, Expenses, etc.  The
Administrative Agent shall have received for its own account, or for the account
of each Lender, as the case may be, all fees that the Borrower shall have agreed
in writing to pay to the Administrative Agent (whether for its own account or
for account of any of the Lenders) and all invoiced expenses of the
Administrative Agent (including the agreed fees and expenses of counsel to the
Administrative Agent) on or prior to the Effective Date.

 

(e)                                  Know your Customer.  Each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act to the
extent reasonably requested by such Lender at least five Business Days prior to
the Effective Date.

 

SECTION 4.2.                                     All Borrowings .  The
obligation of each Lender to fund any Advance on the occasion of any Borrowing
(including the initial Borrowing) shall be subject to the satisfaction of each
of the conditions precedent set forth in this Section 4.2.

 

(a)                                 Compliance with Warranties, No
Default, etc.  Both before and after giving effect to any Borrowing the
following statements shall be true and correct:

 

(i)                                     the representations and warranties set
forth in Article V (excluding, however, those contained in the last sentence of
Section 5.6 and in Sections 5.8, 5.9(b), 5.10 and 5.12) shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 

(ii)                                  no Default and no Prepayment Event and no
event which (with notice or lapse of time or both) would become a Prepayment
Event shall have then occurred and be continuing.

 

(b)                                 Request.  The Administrative Agent shall
have received a Notice of Borrowing.  Each of the delivery of a Notice of
Borrowing, and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 4.2(a) are true and correct.

 

SECTION 4.3.                                     Determinations Under
Section 4.1.  For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Administrative Agent shall promptly notify the Lenders
of the occurrence of the Effective Date.

 

29

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
to make Advances hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article V as of the
Effective Date and, except with respect to the representations and warranties in
Sections 5.6 (with respect to the final sentence only), 5.8, 5.9(b), 5.10 and
5.12, as of the date of each Borrowing.

 

SECTION 5.1.                                     Organization, etc.  The
Borrower and each of the Principal Subsidiaries is a corporation validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

 

SECTION 5.2.                                     Due Authorization,
Non-Contravention, etc.  The execution, delivery and performance by the Borrower
of this Agreement and each other Loan Document, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not:

 

(a)                                 contravene the Borrower’s Organic Documents;

 

(b)                                 contravene any law or governmental
regulation of any Applicable Jurisdiction except as would not reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  contravene any court decree or order
binding on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 contravene any contractual restriction
binding on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect; or

 

(e)                                  result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties except as would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.3.                                     Government Approval,
Regulation, etc.  No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or other Person
is required for the due execution, delivery or performance by the Borrower of
this Agreement or any other Loan Document (except for authorizations or
approvals not required to be obtained on or prior to the Effective Date that
have been obtained or actions not required to be taken on or prior to the
Effective Date that have been taken).  Each of the Borrower and each Principal
Subsidiary holds all governmental licenses, permits and other approvals required
to conduct its business as conducted by it on the Effective Date, except to the
extent the failure to hold any such licenses, permits or other approvals would
not have a Material Adverse Effect.

 

SECTION 5.4.                                     Compliance with Environmental
Laws.  The Borrower and each Principal Subsidiary is in compliance with all
applicable Environmental Laws, except to the extent that the failure to so
comply would not have a Material Adverse Effect.

 

30

--------------------------------------------------------------------------------


 

SECTION 5.5.                                     Validity, etc.  This Agreement
constitutes, and the Notes will, on the due execution and delivery thereof,
constitute, the legal, valid and binding obligations of the Borrower enforceable
in accordance with their respective terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles.

 

SECTION 5.6.                                     Financial Information.  The
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2017, and the related consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries, copies of which have been
furnished to the Administrative Agent and each Lender, have been prepared in
accordance with GAAP, and present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at
December 31, 2017 and the results of their operations for the Fiscal Year then
ended.  Since December 31, 2017 there has been no material adverse change in the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole.

 

SECTION 5.7.                                     No Default, Event of Default or
Prepayment Event.  No Default, Event of Default or Prepayment Event has occurred
and is continuing.

 

SECTION 5.8.                                     Litigation.  There is no
action, suit, litigation, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Principal
Subsidiary, that (i) except as set forth in filings made by the Borrower with
the Securities and Exchange Commission, in the Borrower’s reasonable opinion
might reasonably be expected to materially adversely affect the business,
operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) (collectively, “Material Litigation”) or (ii) purports to affect the
legality, validity or enforceability of the Loan Documents or the consummation
of the transactions contemplated hereby.

 

SECTION 5.9.                                     Vessels.  Each Vessel is

 

(a)                                 legally and beneficially owned by the
Borrower or a Principal Subsidiary,

 

(b)                                 registered in the name of the Borrower or
such Principal Subsidiary under the flag identified in Item 5.9(b) of the
Disclosure Schedule,

 

(c)                                  free of all recorded Liens, other than
Liens permitted by Section 6.2.3, and

 

(d)                                 insured against loss or damage in compliance
with Section 6.1.5.

 

SECTION 5.10.                              Subsidiaries.  The Borrower has no
Existing Principal Subsidiaries on the Effective Date, except those Existing
Principal Subsidiaries which are identified in Item 5.10 of the Disclosure
Schedule.  All Existing Principal Subsidiaries are direct or indirect
wholly-owned Subsidiaries of the Borrower, except to the extent any such
Existing Principal Subsidiary or an interest therein has been sold in accordance
with clause (b) of Section 6.2.7 or such Existing Principal Subsidiary no longer
owns a Vessel.

 

SECTION 5.11.                              Obligations rank pari passu.  The
Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 

SECTION 5.12.                              No Filing, etc. Required.  No filing,
recording or registration and no payment of any stamp, registration or similar
tax is necessary under the laws of any Applicable Jurisdiction to ensure the
legality, validity, enforceability, priority or admissibility in evidence of
this Agreement or the

 

31

--------------------------------------------------------------------------------


 

other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Effective Date that have been made).

 

SECTION 5.13.                              No Immunity.  The Borrower is subject
to civil and commercial law with respect to the Obligations.  Neither the
Borrower nor any of its properties or revenues is entitled to any right of
immunity in any Applicable Jurisdiction from suit, court jurisdiction, judgment,
attachment (whether before or after judgment), set-off or execution of a
judgment or from any other legal process or remedy relating to the Obligations
(to the extent such suit, court jurisdiction, judgment, attachment, set-off,
execution, legal process or remedy would otherwise be permitted or exist).

 

SECTION 5.14.                              Pension Plans.  To the extent that,
at any time after the Effective Date, there are any Pension Plans, no Pension
Plan shall have been terminated, and no contribution failure will have occurred
with respect to any Pension Plan, in each case which could (a) give rise to a
Lien under section 302(f) of ERISA and (b) result in the incurrence by the
Borrower or any member of the Controlled Group of any material liability, fine
or penalty which, in either case, would have a Material Adverse Effect.

 

SECTION 5.15.                              Investment Company Act.  The Borrower
is not required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 5.16.                              Regulation U.  The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Advances will be used for a
purpose which violates, or would be inconsistent with, F.R.S. Board Regulation
U.  Terms for which meanings are provided in F.R.S. Board Regulation U or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

 

SECTION 5.17.                              Accuracy of Information.  The
financial and other information (other than financial projections or other
forward looking information) furnished to the Administrative Agent and the
Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with the negotiation of
this Agreement is, when taken as a whole, to the best knowledge and belief of
the Borrower, true and correct and contains no misstatement of a fact of a
material nature.  All financial projections, if any, that have been furnished to
the Administrative Agent and the Lenders in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller in
connection with this Agreement have been or will be prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made (it
being understood that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized).  All financial
and other information furnished to the Administrative Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller after the date of this Agreement shall have
been prepared by the Borrower in good faith.

 

SECTION 5.18.                              Compliance with Laws.  The Borrower
is in compliance with all applicable laws, rules, regulations and orders, except
to the extent that the failure to so comply does not and could not reasonably be
expected to have a Material Adverse Effect, and the Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.  The Borrower and
its Subsidiaries and, to the knowledge of the Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions, in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person.  None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or

 

32

--------------------------------------------------------------------------------


 

any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

 

SECTION 5.19.                              ERISA.  As of the date hereof, the
Borrower is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

SECTION 5.20.                              EEA Financial Institution.  The
Borrower is not an EEA Financial Institution.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1.                                     Affirmative Covenants.  The
Borrower agrees with the Administrative Agent and each Lender that, until all
Commitments have terminated and all Obligations (other than the contingent
amounts for which no claim or demand has been made) have been paid in full, the
Borrower will perform the obligations set forth in this Section 6.1.

 

SECTION 6.1.1.                              Financial Information, Reports,
Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:

 

(a)                                 as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a copy of the Borrower’s report on Form 10-Q (or any
successor form) as filed by the Borrower with the Securities and Exchange
Commission for such Fiscal Quarter, containing unaudited consolidated financial
statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;

 

(b)                                 as soon as available and in any event within
120 days after the end of each Fiscal Year of the Borrower, a copy of the
Borrower’s annual report on Form 10-K (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Year,
containing audited consolidated financial statements of the Borrower for such
Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

(c)                                  together with each of the statements
delivered pursuant to the foregoing clause (a) or (b), a certificate, executed
by the chief financial officer, the treasurer or the corporate controller of the
Borrower, showing, as of the last day of the relevant Fiscal Quarter or Fiscal
Year compliance with the covenants set forth in Section 6.2.4 (in reasonable
detail and with appropriate calculations and computations in all respects
reasonably satisfactory to the Administrative Agent);

 

(d)                                 as soon as possible after the occurrence of
a Default or Prepayment Event, a statement of the chief financial officer of the
Borrower setting forth details of such Default or

 

33

--------------------------------------------------------------------------------


 

Prepayment Event (as the case may be) and the action which the Borrower has
taken and proposes to take with respect thereto;

 

(e)                                  as soon as the Borrower becomes aware
thereof, notice of any Material Litigation except to the extent that such
Material Litigation is disclosed by the Borrower in filings with the SEC;

 

(f)                                   promptly after the sending or filing
thereof, copies of all reports which the Borrower sends to all holders of each
security issued by the Borrower, and all registration statements which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

 

(g)                                  such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request;

 

provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.

 

SECTION 6.1.2.                              Approvals and Other Consents.  The
Borrower will obtain (or cause to be obtained) all such governmental licenses,
authorizations, consents, permits and approvals as may be required for (a) the
Borrower to perform its obligations under this Agreement and the other Loan
Documents and (b) except to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect, the operation
of each Vessel in compliance with all applicable laws.

 

SECTION 6.1.3.                              Compliance with Laws, etc.  The
Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all applicable laws, rules, regulations and orders,
except (other than as described in clause (a) below) to the extent that the
failure to so comply would not have a Material Adverse Effect, which compliance
shall in any case include (but not be limited to):

 

(a)                                 in the case of each of the Borrower and the
Principal Subsidiaries, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 6.2.6);

 

(b)                                 in the case of the Borrower, maintenance of
its qualification as a foreign corporation in the State of Florida;

 

(c)                                  the payment, before the same become
delinquent, of all taxes, assessments and governmental charges imposed upon it
or upon its property, except to the extent being diligently contested in good
faith by appropriate proceedings;

 

(d)                                 compliance with all applicable Environmental
Laws;

 

34

--------------------------------------------------------------------------------


 

(e)                                  compliance with all anti-money laundering
and anti-corrupt practices laws and regulations applicable to the Borrower,
including by not making or causing to be made any offer, gift or payment,
consideration or benefit of any kind to anyone, either directly or indirectly,
as an inducement or reward for the performance of any of the transactions
contemplated by this agreement to the extent the same would be in contravention
of such applicable laws; and

 

(f)                                   maintenance in effect of policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 6.1.4.                              [Intentionally omitted].

 

SECTION 6.1.5.                              Insurance.  The Borrower will, or
will cause one or more of its Subsidiaries to, maintain or cause to be
maintained with responsible insurance companies insurance with respect to all of
the material properties and operations of the Borrower and each Principal
Subsidiary against such casualties, third-party liabilities and contingencies
and in such amounts as is customary for other businesses of similar size in the
passenger cruise line industry (provided that in no event will the Borrower or
any Subsidiary be required to obtain any business interruption, loss of hire or
delay in delivery insurance) and will, upon request of the Administrative Agent,
furnish to the Administrative Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and the Subsidiaries and certifying as to compliance with this Section.

 

SECTION 6.1.6.                              Books and Records.  The Borrower
will, and will cause each of its Principal Subsidiaries to, keep books and
records that accurately reflect all of its business affairs and transactions and
permit the Administrative Agent and each Lender or any of their respective
representatives, at reasonable times and intervals and upon reasonable prior
notice, to visit each of its offices, to discuss its financial matters with its
officers and to examine any of its books or other corporate records.

 

SECTION 6.2.                                     Negative Covenants.  The
Borrower agrees with the Administrative Agent and each Lender that, until all
Commitments have terminated and all Obligations (other than the contingent
amounts for which no claim or demand has been made) have been paid and performed
in full, the Borrower will perform the obligations set forth in this
Section 6.2.

 

SECTION 6.2.1.                              Business Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in any
principal business activity other than those engaged in by the Borrower and its
Subsidiaries on the date hereof and other business activities reasonably
related, ancillary or complimentary thereto or that are reasonable extensions
thereof.

 

SECTION 6.2.2.                              Indebtedness.  The Borrower will not
permit any of the Existing Principal Subsidiaries to create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:

 

(a)                                 Indebtedness secured by Liens of the type
described in Section 6.2.3;

 

(b)                                 Indebtedness owing to the Borrower or a
direct or indirect Subsidiary of the Borrower;

 

(c)                                  Indebtedness incurred to finance, refinance
or refund the cost (including the cost of construction) of assets acquired after
the Effective Date; and

 

35

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness in an aggregate principal
amount, together with (but without duplication of) Indebtedness permitted to be
secured under Section 6.2.3(b), at any one time outstanding not exceeding
(determined at the time of creation of such Lien or the incurrence by any
Existing Principal Subsidiary of such Indebtedness, as applicable) 10.0% of the
total assets of the Borrower and its Subsidiaries taken as a whole as determined
in accordance with GAAP as at the last day of the most recent ended Fiscal
Quarter.

 

SECTION 6.2.3.                              Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)                                 Liens on assets (including, without
limitation, shares of capital stock of corporations and assets owned by any
corporation that becomes a Subsidiary of the Borrower after the Effective Date)
acquired after the Effective Date (whether by purchase, construction or
otherwise) by the Borrower or any of its Subsidiaries (other than (x) an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, after three months after the acquisition of a Vessel, owns a Vessel
free of any mortgage Lien), which Liens were created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost (including the cost of construction) of such assets, so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;

 

(b)                                 in addition to other Liens permitted under
this Section 6.2.3, Liens securing Indebtedness in an aggregate principal
amount, together with (but without duplication of) Indebtedness permitted under
Section 6.2.2(d), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter;

 

(c)                                  Liens on assets acquired after the
Effective Date by the Borrower or any of its Subsidiaries (other than by (x) any
Subsidiary that is an Existing Principal Subsidiary or (y) any other Principal
Subsidiary which, at any time, owns a Vessel free of any mortgage Lien) so long
as (i) the acquisition of such assets is not otherwise prohibited by the terms
of this Agreement and (ii) each of such Liens existed on such assets before the
time of its acquisition and was not created by the Borrower or any of its
Subsidiaries in anticipation thereof;

 

(d)                                 Liens on any asset of any corporation that
becomes a Subsidiary of the Borrower (other than a corporation that also becomes
a Subsidiary of an Existing Principal Subsidiary) on or after the Effective Date
(including, for the avoidance of doubt, Silversea Cruises and any Affiliate
thereof that becomes a Subsidiary of the Borrower in connection with the
Silversea Acquisition) so long as (i) the acquisition or creation of such
corporation by the Borrower is not otherwise prohibited by the terms of this
Agreement and (ii) such Liens are in existence at the time such corporation
becomes a Subsidiary of the Borrower and were not created by the Borrower or any
of its Subsidiaries in anticipation thereof;

 

(e)                                  Liens securing Government-related
Obligations;

 

36

--------------------------------------------------------------------------------


 

(f)                                   Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings;

 

(g)                                  Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue by more than 60 days or being diligently contested in good faith by
appropriate proceedings;

 

(h)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits;

 

(i)                                     Liens for current crew’s wages and
salvage;

 

(j)                                    Liens arising by operation of law as the
result of the furnishing of necessaries for any Vessel so long as the same are
discharged in the ordinary course of business or are being diligently contested
in good faith by appropriate proceedings; and

 

(k)                                 Liens on Vessels that:

 

(i)                                     secure obligations covered (or
reasonably expected to be covered) by insurance;

 

(ii)                                  were incurred in the course of or
incidental to trading such Vessel in connection with repairs or other work to
such Vessel; or

 

(iii)                               were incurred in connection with work to
such Vessel that is required to be performed pursuant to applicable law, rule,
regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(l)                                     normal and customary rights of setoff
upon deposits of cash or other Liens originating solely by virtue of any
statutory or common law provision relating to bankers’ liens, rights of setoff
or similar rights in favor of banks or other depository institutions;

 

(m)                             Liens in respect of rights of setoff, recoupment
and holdback in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business;

 

(n)                                 Liens on cash collateral required to be
provided by the Borrower pursuant to the Borrower’s existing credit facilities
as in effect on the date hereof;

 

(o)                                 Liens on cash, cash equivalents or
marketable securities of the Borrower or any Subsidiary securing obligations
under Hedging Instruments not incurred for speculative purposes;

 

(p)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements;

 

(q)                                 easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any

 

37

--------------------------------------------------------------------------------


 

monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and

 

(r)                                    licenses, sublicenses, leases, or
subleases granted to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries.

 

SECTION 6.2.4.                              Financial Condition.  The Borrower
will not permit:

 

(a)                                 Net Debt to Capitalization Ratio, as at the
end of any Fiscal Quarter, to be greater than 0.625 to 1.

 

(b)                                 Fixed Charge Coverage Ratio to be less than
1.25 to 1 as at the last day of any Fiscal Quarter.

 

SECTION 6.2.5.                              [Intentionally omitted].

 

SECTION 6.2.6.                              Consolidation, Merger, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other corporation except:

 

(a)                                 any such Subsidiary may (i) liquidate or
dissolve voluntarily, and may merge with and into, the Borrower or any other
Subsidiary, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary or (ii) merge with
and into another Person in connection with a sale or other disposition permitted
by Section 6.2.7; and

 

(b)                                 so long as no Event of Default or Prepayment
Event has occurred and is continuing or would occur after giving effect thereto,
the Borrower or any of its Subsidiaries may merge into any other Person, or any
other Person may merge into the Borrower or any such Subsidiary, or the Borrower
or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:

 

(i)                                     after giving effect thereto, the
Stockholders’ Equity of the Borrower and its Subsidiaries is at least equal to
90% of such Stockholders’ Equity immediately prior thereto; and

 

(ii)                                  in the case of a merger involving the
Borrower where the Borrower is not the surviving corporation:

 

(A)                               the surviving corporation shall have assumed
in a writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents;

 

(B)                               the surviving corporation shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations; and

 

(C)                               as soon as practicable after receiving notice
from the Borrower of such merger, and in any event no later than five Business
Days after the

 

38

--------------------------------------------------------------------------------


 

delivery of such notice, for a surviving corporation that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof or Liberia, any Lender that may not legally lend to,
establish credit for the account of and/or do any business whatsoever with such
surviving corporation, either directly or through an Affiliate of such Lender (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing.  With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such surviving corporation shall have the
right to borrow hereunder, notify the Administrative Agent and such Protesting
Lender that the Commitments of such Protesting Lender shall be terminated;
provided that such Protesting Lender shall have received one or more payments
from either the Borrower or one or more assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Protesting Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such
Protesting Lender under this Agreement.

 

SECTION 6.2.7.                              Asset Dispositions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, contribute or otherwise convey, or grant options, warrants or other
rights with respect to, all or substantially all of the assets of (a) the
Borrower or (b) the Subsidiaries of the Borrower, taken as a whole, except sales
of assets between or among the Borrower and Subsidiaries of the Borrower.

 

SECTION 6.2.8.                              Use of Proceeds.  The Borrower will
not request any Borrowing, and the Borrower and its Subsidiaries shall not use
the proceeds of any Borrowing (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
violation of Sanctions applicable to any party hereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1.                                     Listing of Events of Default. 
Each of the following events or occurrences described in this Section 7.1 shall
constitute an “Event of Default”.

 

SECTION 7.1.1.                              Non-Payment of Obligations.  The
Borrower shall default in the payment when due of any principal of or interest
on any Advance, any ticking fee or the agency fee provided for in Section 10.11,
provided that, in the case of any default in the payment of any interest on any
Advance or of any ticking fee, such default shall continue unremedied for a
period of at least five Business Days after notice thereof shall have been given
to the Borrower by any Lender; and provided further that, in the case of any
default in the payment of such agency fee, such default shall continue
unremedied for a period of at least ten days after notice thereof shall have
been given to the Borrower by the Administrative Agent.

 

SECTION 7.1.2.                              Breach of Warranty.  Any
representation or warranty of the Borrower made or deemed to be made hereunder
or under any other Loan Document (including any certificates delivered pursuant
to Article IV) is or shall be incorrect in any material respect when made.

 

39

--------------------------------------------------------------------------------


 

SECTION 7.1.3.                              Non-Performance of Certain Covenants
and Obligations.  The Borrower shall default in the due performance and
observance of any other agreement contained herein or in any other Loan Document
(other than the covenants set forth in Section 6.2.4 and the obligations
referred to in Section 7.1.1) and such default shall continue unremedied for a
period of five days after notice thereof shall have been given to the Borrower
by the Administrative Agent or any Lender (or, if (a) such default is capable of
being remedied within 30 days (commencing on the first day following such
five-day period) and (b) the Borrower is actively seeking to remedy the same
during such period, such default shall continue unremedied for at least 35 days
after such notice to the Borrower).

 

SECTION 7.1.4.                              Default on Other Indebtedness. 
(a) The Borrower or any of its Principal Subsidiaries shall fail to pay any
Indebtedness that is outstanding in a principal amount of at least $100,000,000
(or the equivalent in other currencies) in the aggregate (but excluding
Indebtedness hereunder or with respect to the Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or
(B) any Termination Event (as so defined) as to which the Borrower is an
Affected Party (as so defined) and, in either event, the termination value with
respect to any such Hedging Instrument owed by the Borrower as a result thereof
is greater than $100,000,000 and the Borrower fails to pay such termination
value when due after applicable grace periods, (c) any other event shall occur
or condition shall exist under any agreement or instrument evidencing, securing
or relating to any such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness), or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 7.1.4 so long as any required prepayment is made when due. 
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 

SECTION 7.1.5.                              Pension Plans.  Any of the following
events shall occur with respect to any Pension Plan:

 

(a)                                 Any termination of a Pension Plan by the
Borrower, any member of its Controlled Group or any other Person if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $100,000,000; or

 

(b)                                 a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.

 

40

--------------------------------------------------------------------------------


 

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).

 

SECTION 7.1.6.                              Bankruptcy, Insolvency, etc.  The
Borrower or any of the Principal Subsidiaries (or any of its other Subsidiaries
to the extent that the relevant event described below would have a Material
Adverse Effect) shall:

 

(a)                                 generally fail to pay, or admit in writing
its inability to pay, its debts as they become due;

 

(b)                                 apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for it or
any of its property, or make a general assignment for the benefit of creditors;

 

(c)                                  in the absence of such application, consent
or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for it or for a substantial part of
its property, and such trustee, receiver, sequestrator or other custodian shall
not be discharged within 60 days, provided that in the case of such an event in
respect of the Borrower, the Borrower hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their respective rights under the Loan Documents;

 

(d)                                 permit or suffer to exist the commencement
of any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower or any of such Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Subsidiary or shall result in the entry of an order for
relief or shall remain for 60 days undismissed, provided that the Borrower
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their respective rights under the Loan Documents;
or

 

(e)                                  take any corporate action authorizing, or
in furtherance of, any of the foregoing.

 

SECTION 7.2.                                     Action if Bankruptcy.  If any
Event of Default described in clauses (b) through (d) of Section 7.1.6 shall
occur with respect to the Borrower, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of all outstanding Advances and all other Obligations shall automatically be and
become immediately due and payable, without notice or demand.

 

SECTION 7.3.                                     Action if Other Event of
Default.  If any Event of Default (other than any Event of Default described in
clauses (b) through (d) of Section 7.1.6 with respect to the Borrower) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all of the outstanding principal amount of the
Advances and other Obligations to be due and payable and/or the Commitments (if
not theretofore terminated) to be terminated, whereupon the full unpaid amount
of such Advances and other Obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and/or, as the case may
be, the Commitments shall terminate.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

SECTION 8.1.                                     Listing of Prepayment Events. 
Each of the following events or occurrences described in this Section 8.1 shall
constitute a “Prepayment Event”.

 

SECTION 8.1.1.                              Change of Control.  There occurs any
Change of Control.

 

SECTION 8.1.2.                              Unenforceability.  Any Loan Document
shall cease to be the legally valid, binding and enforceable obligation of the
Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the opinion of the Borrower’s
counsel delivered pursuant to Section 4.1(c)(i) or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by any Lender.

 

SECTION 8.1.3.                              Approvals.  Any material license,
consent, authorization, registration or approval at any time necessary to enable
the Borrower or any Principal Subsidiary to conduct its business shall be
revoked, withdrawn or otherwise cease to be in full force and effect, unless the
same would not have a Material Adverse Effect.

 

SECTION 8.1.4.                              Non-Performance of Certain Covenants
and Obligations.  The Borrower shall default in the due performance and
observance of any of the covenants set forth in Section 6.2.4.

 

SECTION 8.1.5.                              Judgments.  Any judgment or order
for the payment of money in excess of $100,000,000 shall be rendered against the
Borrower or any of the Principal Subsidiaries by a court of competent
jurisdiction and the Borrower or such Principal Subsidiary shall have failed to
satisfy such judgment and either:

 

(a)                                 enforcement proceedings in respect of any
material assets of the Borrower or such Principal Subsidiary shall have been
commenced by any creditor upon such judgment or order and shall not have been
stayed or enjoined within five Business Days after the commencement of such
enforcement proceedings; or

 

(b)                                 there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

 

SECTION 8.2.                                     Mandatory Prepayment.  If any
Prepayment Event shall occur and be continuing, the Administrative Agent, upon
the direction of the Required Lenders, shall by notice to the Borrower
(a) require the Borrower to prepay in full on the date of such notice all
principal of and interest on the Advances and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of each Advance
and all accrued and unpaid interest thereon and all other Obligations) and
(b) terminate the Commitments (if not theretofore terminated).

 

42

--------------------------------------------------------------------------------


 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

THE AGENTS

 

SECTION 10.1.                              Actions.  Each of the Lenders hereby
irrevocably appoints JPMorgan to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 10.2.                              Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 10.3.                              Lender Indemnification.  (a)  Each
Lender hereby severally indemnifies (which indemnity shall survive any
termination of this Agreement) the Administrative Agent (to the extent not
reimbursed by the Borrower) from and against such Lender’s Ratable Share of any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.  In
the case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

 

(b)                                 [Intentionally omitted].

 

43

--------------------------------------------------------------------------------


 

(c)                                  The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its Ratable Share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s Ratable Share of such amount. 
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 10.3 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.  The Administrative Agent
agrees to promptly return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 10.3 that are subsequently reimbursed by the
Borrower.

 

SECTION 10.4.                              Exculpation.  (a)  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or Prepayment
Event has occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
7.3), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition

 

44

--------------------------------------------------------------------------------


 

set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

SECTION 10.5.                              Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Nothing in this
Section 10.5 shall limit the exclusion for gross negligence or willful
misconduct referred to in Section 10.3.

 

SECTION 10.6.                              Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility established hereby as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents, provided, however, that the foregoing release
of the Administrative Agent shall not apply with respect to negligence or
misconduct of any Affiliates, directors, officers or employees of the
Administrative Agent.

 

SECTION 10.7.                              Resignation of Administrative Agent. 
(a)  The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower, to
appoint a successor, which shall be a commercial banking institution having a
combined capital and surplus of at least $500,000,000 (or the equivalent in
other currencies).  If no such successor shall have been so appointed by the
Required Lenders with the consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
subject to the consent of such proposed successor Administrative Agent to such
appointment.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders

 

45

--------------------------------------------------------------------------------


 

(determined after giving effect to Section 11.1) may by notice to the Borrower
and such Person remove such Person as Administrative Agent and, with the consent
of the Borrower, appoint a replacement Administrative Agent hereunder.  Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).

 

(c)                                  With effect from the Resignation Effective
Date (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Sections 11.3 and 11.4 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

SECTION 10.8.                              Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.9.                              No Other Duties.  Anything herein to
the contrary notwithstanding, none of the Bookrunners, Arrangers or Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

SECTION 10.10.                       Copies, etc.  The Administrative Agent
shall give prompt notice to each Lender of each notice or request required or
permitted to be given to the Administrative Agent by the Borrower pursuant to
the terms of this Agreement (unless concurrently delivered to the Lenders by the
Borrower).  The Administrative Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of this Agreement.

 

SECTION 10.11.                       Agency Fee.  The Borrower agrees to pay to
the Administrative Agent for its own account an agency fee in an amount, and at
such times, heretofore agreed to in writing between the Borrower and the
Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

SECTION 10.12.                       Lender ERISA Matters.  Each Lender
represents and warrants as of the date hereof to the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower, that such Lender is not and will not be
(i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code; (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code that is
using “plan assets” of any such plans or accounts to fund or hold Advances or
perform its obligations under this Agreement; or (iv) a “governmental plan”
within the meaning of ERISA.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.                              Waivers, Amendments, etc.  The
provisions of this Agreement and of each other Loan Document may from time to
time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to by the Borrower and the Required Lenders;
provided that no such amendment, modification or waiver which would:

 

(a)                                 modify any requirement hereunder that any
particular action be taken by all the Lenders or by the Required Lenders shall
be effective unless consented to by each Lender;

 

(b)                                 modify this Section 11.1 or change the
definition of “Required Lenders” shall be made without the consent of each
Lender;

 

(c)                                  increase the Commitment(s) of any Lender,
reduce any fees described in Section 2.4 payable to any Lender or extend the
Funding Deadline or Maturity Date with respect to any Lender shall be made
without the consent of such Lender;

 

(d)                                 extend the due date for, or reduce the
amount of, any scheduled repayment or prepayment of principal of or interest on
any Advance or fees (or reduce the principal amount of or rate of interest on
any Advance) applicable to any Lender shall be made without the consent of such
Lender; or

 

(e)                                  affect adversely the interests, rights or
obligations of the Administrative Agent in its capacity as such shall be made
without consent of the Administrative Agent.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

If any Lender is a Non-Consenting Lender, the Borrower shall be entitled at any
time to replace such Lender with another financial institution willing to take
such assignment and reasonably acceptable to the Administrative Agent; provided
that (i) each such assignment shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under

 

47

--------------------------------------------------------------------------------


 

this Agreement, (ii) such assignment shall not conflict with applicable law and
(iii) no Non-Consenting Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section unless and until
such Non-Consenting Lender shall have received one or more payments from either
the Borrower or one or more assignees in an aggregate amount at least equal to
the aggregate outstanding principal amount of the Advances owing to such
Non-Consenting Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such
Non-Consenting Lender under this Agreement.

 

SECTION 11.2.                              Notices.  (a)  All notices and other
communications provided to any party hereto under this Agreement or any other
Loan Document shall be in writing or by facsimile or by electronic mail and
addressed, delivered or transmitted to such party at its address, or facsimile
number, or e-mail address in the case of the Borrower and the Administrative
Agent, set forth below its signature hereto and, in the case of each Lender, set
forth in its Administrative Questionnaire, or at such other address, or
facsimile number, or e-mail address as may be designated by such party in a
notice to the other parties; provided that notices, information, documents and
other materials that the Borrower is required to deliver hereunder may be
delivered to the Administrative Agent and the Lenders as specified in
Section 11.2(b).  Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received.

 

(b)                                 So long as JPMorgan is the Administrative
Agent, the Borrower may provide to the Administrative Agent all information,
documents and other materials that it furnishes to the Administrative Agent
hereunder or any other Loan Document (and any guaranties, security agreements
and other agreements relating thereto), including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder or any other Loan Document prior to the scheduled
date therefor, (iii) provides notice of any Default, Event of Default or
Prepayment Event or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to alice.wagner@jpmorgan.com, nicholas.natale@chase.com,
nadeige.dang@jpmorgan.com, and maxwell.dender@jpmorgan.com; provided that any
Communication requested pursuant to Section 6.1.1(g) shall be in a format
acceptable to the Borrower and the Administrative Agent.

 

(1)                                 The Borrower agrees that the Administrative
Agent may make such items included in the Communications as the Borrower may
specifically agree available to the Lenders by posting such notices, at the
option of the Borrower, on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).  Although the primary
web portal is secured with a dual firewall and a User ID/Password Authorization
System and the Platform is secured through a single user per deal authorization
method whereby each user may access the Platform only on a deal-by-deal basis,
the Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

48

--------------------------------------------------------------------------------


 

(2)                                 The Administrative Agent agrees that the
receipt of Communications by the Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of such Communications to the
Administrative Agent for purposes hereunder and any other Loan Document (and any
guaranties, security agreements and other agreements relating thereto).

 

(c)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
Communications to such Lender for purposes of this Agreement.  Each Lender
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) of such Lender’s e-mail address to which a Notice may
be sent by electronic transmission on or before the date such Lender becomes a
party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.

 

(d)                                 Patriot Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”)), that it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

SECTION 11.3.                              Payment of Costs and Expenses.  The
Borrower agrees to pay on demand all reasonable expenses of the Administrative
Agent (including the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent) in connection with the preparation, execution and
delivery of, and any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document; provided that the
Administrative Agent may retain and be reimbursed for one counsel and one local
counsel in the event of a negotiation or execution of any amendment, waiver,
consent, or other modification of this Agreement or other Loan Document.  The
Borrower further agrees to pay, and to save the Administrative Agent and the
Lenders harmless from all liability for, any stamp, recording, documentary or
other similar taxes which may be payable in connection with the execution or
delivery of this Agreement, the borrowings hereunder, or the issuance of the
Notes or any other Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent and each Lender upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Administrative Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.

 

SECTION 11.4.                              Indemnification.  In consideration of
the execution and delivery of this Agreement by each Lender and the extension of
the Commitments, the Borrower hereby indemnifies and holds harmless the
Administrative Agent, each Lender and each of their respective Affiliates and
their respective officers, advisors, directors, employees, partners and
controlling persons (collectively, the “Indemnified Parties”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel), joint or
several, that may be incurred by or asserted or awarded against any Indemnified
Party (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of a defense in connection
therewith), in each case arising out of or in connection with or by reason of
this Agreement, the Notes or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Advances (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or the
material breach by such Indemnified Party of its obligations under this
Agreement or any other Loan Document.  In the case of an investigation,
litigation or other proceeding to which the

 

49

--------------------------------------------------------------------------------


 

indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto.  Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided, that the Borrower shall
reimburse such Indemnified Party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such Persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (1) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (2) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  If
any Person shall not comply with the foregoing with respect to any claim, the
sole result shall be that the Borrower shall not have any liability to such
Person in respect of such claim under this Section 11.4.  The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

SECTION 11.5.                              Survival.  The obligations of the
Borrower under Sections 3.3, 3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the
obligations of the Lenders under Section 10.3, shall in each case survive any

 

50

--------------------------------------------------------------------------------


 

termination of this Agreement, the payment in full of all Obligations and the
termination of all Commitments.  The representations and warranties made by the
Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6.                              Severability.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 11.7.                              Headings.  The various headings of
this Agreement and of each other Loan Document are inserted for convenience only
and shall not affect the meaning or interpretation of this Agreement or such
other Loan Document or any provisions hereof or thereof.

 

SECTION 11.8.                              Execution in Counterparts,
Effectiveness, etc.This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.  This Agreement
shall become effective when counterparts hereof executed on behalf of the
Borrower and each Lender (or notice thereof satisfactory to the Administrative
Agent and the Borrower) shall have been received by the Administrative Agent and
the Borrower (or, in the case of any Lender, receipt of signature
pages transmitted by facsimile) and notice thereof shall have been given by the
Administrative Agent to the Borrower and each Lender.

 

SECTION 11.9.                              Governing Law; Entire Agreement. 
THIS AGREEMENT AND THE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER,
AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF
ANOTHER JURISDICTION .  This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 11.10.                       Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns; provided that:

 

(a)                                 except to the extent permitted under
Section 6.2.6, the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and

 

(b)                                 the rights of sale, assignment and transfer
of the Lenders are subject to Section 11.11.

 

SECTION 11.11.                       Sale and Transfer of Advances and Note;
Participations in Advances.  Each Lender may assign, or sell participations in,
its Advances and Commitment(s) to one or more other Persons in accordance with
this Section 11.11.

 

SECTION 11.11.1.                Assignments.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(a)                                 Minimum Amounts.

 

51

--------------------------------------------------------------------------------


 

(i)                                     in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitments and/or the
Advances at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender, no minimum amount need be assigned; and

 

(ii)                                  in any case not described in paragraph
(a)(i) of this Section, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date) shall not be less than
$25,000,000,  unless each of the Administrative Agent and, so long as no Event
of Default under Sections 7.1.1, 7.1.4(a), or 7.1.6 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(b)                                 Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Advance or the Commitments assigned.

 

(c)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(ii) of this Section and, in addition:

 

(i)                                     the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) an Event of Default under Sections 7.1.1, 7.1.4(a), or 7.1.6 has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof; provided, further that in the case of an assignment to
a Lender or an Affiliate of a Lender, so long as no Event of Default or a
Prepayment Event has occurred and is continuing at the time of such assignment,
such assignment shall be made in consultation with the Borrower; and

 

(ii)                                  the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Commitments if such assignment is to a Person that
is not (i) a Lender with, prior to the effectiveness of the assignment, a
Commitment in respect of Commitments or (ii) an Affiliate of such Lender, unless
such assignment is to any Federal Reserve Bank or, with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed), to any central
governmental authority as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank.

 

(d)                                 Lender Assignment Agreement.  The parties to
each assignment shall execute and deliver to the Administrative Agent a Lender
Assignment Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, no processing and recordation fee shall be required upon any
assignment to an Affiliate of a Lender  or any Federal Reserve Bank or, with the
Borrower’s consent (such consent

 

52

--------------------------------------------------------------------------------


 

not to be unreasonably withheld or delayed), to any central governmental
authority as collateral security pursuant to Regulation A of the F.R.S. Board
and any Operating Circular issued by such Federal Reserve Bank.  The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(e)                                  Acceptable Lender.  Except for assignments
to any Federal Reserve Bank or, with the Borrower’s consent (such consent not to
be unreasonably withheld or delayed), to any central governmental authority as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank, no assignment shall be
made to any Person that is not an Acceptable Lender.

 

(f)                                   No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (f).

 

(g)                                  No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(h)                                 Certain Pledges.  Notwithstanding anything
to the contrary contained herein, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), to any central governmental authority; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(i)                                     Certain Additional Payments.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable Ratable Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Ratable Share of
all Advances.  Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this

 

53

--------------------------------------------------------------------------------


 

Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9, 10.2, 11.3 and
11.4 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.11.2.  Notwithstanding the foregoing, in no event shall the Borrower
be required to pay to any assignee any amount under Sections 3.3, 3.4, 3.5, 3.6
and 3.7 that is greater than the amount which it would have been required to pay
at the time of the relevant assignment had no such assignment been made.

 

SECTION 11.11.2.                Participations.  Any Lender may at any time sell
to one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Advances, its Commitment,
or other interests of such Lender hereunder without the consent of the Borrower
or the Administrative Agent; provided that:

 

(a)                                 no participation contemplated in this
Section 11.11.2 shall relieve such Lender from its Commitment(s) or its other
obligations hereunder;

 

(b)                                 such Lender shall remain solely responsible
for the performance of its Commitment(s) and such other obligations;

 

(c)                                  the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents;

 

(d)                                 no Participant, unless such Participant is
an Affiliate of such Lender, shall be entitled to require such Lender to take or
refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (c) or (d) of Section 11.1;

 

(e)                                  the Borrower shall not be required to pay
any amount under Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the
amount which it would have been required to pay had no participating interest
been sold; and

 

(f)                                   each Lender that sells a participation
under this Section 11.11.2 shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest on) each of the Participant’s interest in the Lender’s Advances,
Commitments or other interests hereunder (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender may treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender.

 

SECTION 11.11.3.                Register.  The Administrative Agent, acting as
agent for the Borrower, shall maintain at its address referred to in
Section 11.2 a copy of each Lender Assignment Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of

 

54

--------------------------------------------------------------------------------


 

the Lenders and the Commitment(s) of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

SECTION 11.12.                       Other Transactions.  Nothing contained
herein shall preclude the Administrative Agent or any Lender from engaging in
any transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

 

SECTION 11.13.                       Forum Selection and Consent to
Jurisdiction.  (a)  EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH  COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  TO THE
EXTENT THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)                                 EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

55

--------------------------------------------------------------------------------


 

SECTION 11.14.                       Process Agent.  If at any time the Borrower
ceases to have a place of business in the United States, the Borrower shall
appoint an agent for service of process (reasonably satisfactory to the
Administrative Agent) located in New York City and shall furnish to the
Administrative Agent evidence that such agent shall have accepted such
appointment for a period of time ending no earlier than one year after the
Maturity Date.

 

SECTION 11.15.                       Judgment.  (a)  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in Dollars into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase Dollars with such other currency at JPMorgan’s principal
office in New York at 11:00 A.M. (New York time) on the Business Day preceding
that on which final judgment is given.

 

(b)                                 [Intentionally omitted].

 

(c)                                  The obligation of the Borrower in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be), of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

SECTION 11.16.                       [Intentionally omitted].

 

SECTION 11.17.                       Waiver of Jury Trial.  THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT.

 

SECTION 11.18.                       Confidentiality.  Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those

 

56

--------------------------------------------------------------------------------


 

of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or actual or prospective counterparty to any swap or derivative
transaction relating to the Borrower; (g) with the consent of the Borrower; or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the LIBO Rate supplied by each Reference Lender pursuant to
or in connection with this Agreement and (ii) that it has developed procedures
to ensure that such rates are not submitted by the Reference Lenders to, or
shared with, any individual who is formally designated as being involved in the
ICE LIBOR submission process; provided that such rates may be shared with the
Borrower and any of its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this
paragraph as if it were the Administrative Agent.

 

SECTION 11.19.                       No Fiduciary Relationship.  The Borrower
acknowledges that the Lenders have no fiduciary relationship with, or fiduciary
duty to, the Borrower arising out of or in connection with this Agreement or the
other Loan Documents, and the relationship between each Lender and the Borrower
is solely that of creditor and debtor.  This Agreement and the other Loan
Documents do not create a joint venture among the parties hereto.  The Borrower
acknowledges that the Arrangers and each Lender may have economic interests that
conflict with those of the Borrower, its stockholders and/or its Affiliates.

 

SECTION 11.20.                       Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

57

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of page intentionally left blank.]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

/s/ Antje Gibson

 

 

Name:

Antje Gibson

 

 

Title:

Vice President and Treasurer

 

SIGNATURE
PAGE                                                                                                                     
RCCL — Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 as Administrative Agent and Lender

 

 

 

By:

/s/ Nadeige Dang

 

 

Name:

Nadeige Dang

 

 

Title:

Executive Director

 

 

 

BANK OF AMERICA, N.A.,
as Lender

 

 

 

By:

/s/ Brian D. Corum

 

 

Name:

Brian D. Corum

 

 

Title:

Managing Director

 

 

 

CITIBANK, N.A.,
as Lender

 

 

 

By:

/s/ Lucy Devlin

 

 

Name:

Lucy Devlin

 

 

Title:

Director

 

 

 

MORGAN STANLEY BANK, N.A.,
as Lender

 

 

 

By:

/s/ Anjelica Kelly

 

 

Name:

Anjelica Kelly

 

 

Title:

Authorized Signatory

 

 

 

GOLDMAN SACHS BANK USA,
as Lender

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

SIGNATURE
PAGE                                                                                                                     
RCCL — Term Loan Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ROYAL CARIBBEAN CRUISES LTD.

TERM LOAN AGREEMENT

 

Name of Lender

Commitment

JPMorgan Chase Bank, N.A.

$

140,000,000

Bank of America, N.A.

$

140,000,000

Citibank, N.A.

$

140,000,000

Goldman Sachs Bank USA

$

140,000,000

Morgan Stanley Bank, N.A.

$

140,000,000

 

 

Total:

$

700,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

DISCLOSURE SCHEDULE

 

Item 5.9 (b):  Vessels

 

Vessel

 

Owner

 

Flag

 

 

 

 

 

Sovereign

 

RCL Sovereign LLC

 

Malta

 

 

 

 

 

Empress of the Seas

 

Nordic Empress Shipping Inc.

 

Bahamas

 

 

 

 

 

Monarch

 

RCL Monarch LLC

 

Malta

 

 

 

 

 

Majesty of the Seas

 

Majesty of the Seas Inc.

 

Bahamas

 

 

 

 

 

Grandeur of the Seas

 

Grandeur of the Seas Inc.

 

Bahamas

 

 

 

 

 

Rhapsody of the Seas

 

Rhapsody of the Seas Inc.

 

Bahamas

 

 

 

 

 

Enchantment of the Seas

 

Enchantment of the Seas Inc.

 

Bahamas

 

 

 

 

 

Vision of the Seas

 

Vision of the Seas Inc.

 

Bahamas

 

 

 

 

 

Voyager of the Seas

 

Voyager of the Seas Inc.

 

Bahamas

 

 

 

 

 

Horizon

 

RCL Horizon LLC

 

Malta

 

 

 

 

 

Zenith

 

RCL Zenith LLC

 

Malta

 

 

 

 

 

Mariner of the Seas

 

Mariner of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Millennium

 

Millennium Inc.

 

Malta

 

 

 

 

 

Explorer of the Seas

 

Explorer of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Infinity

 

Infinity Inc.

 

Malta

 

 

 

 

 

Radiance of the Seas

 

Radiance of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Summit

 

Summit Inc.

 

Malta

 

 

 

 

 

Adventure of the Seas

 

Adventure of the Seas Inc.

 

Bahamas

 

 

 

 

 

Navigator of the Seas

 

Navigator of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Constellation

 

Constellation Inc.

 

Malta

 

 

 

 

 

Serenade of the Seas

 

Serenade of the Seas Inc.

 

Bahamas

 

 

 

 

 

Jewel of the Seas

 

Jewel of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Xpedition

 

Islas Galapagos Turismo y Vapores CA

 

Ecuador

 

 

 

 

 

Freedom of the Seas

 

Freedom of the Seas Inc.

 

Bahamas

 

 

 

 

 

Azamara Journey

 

Azamara Journey Inc.

 

Malta

 

 

 

 

 

Azamara Quest

 

Azamara Quest Inc.

 

Malta

 

 

 

 

 

Liberty of the Seas

 

Liberty of the Seas Inc.

 

Bahamas

 

 

 

 

 

Independence of the Seas

 

Independence of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Solstice

 

Celebrity Solstice Inc.

 

Malta

 

--------------------------------------------------------------------------------


 

Vessel

 

Owner

 

Flag

 

 

 

 

 

Celebrity Equinox

 

Celebrity Equinox Inc.

 

Malta

 

 

 

 

 

Oasis of the Seas

 

Oasis of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Eclipse

 

Celebrity Eclipse Inc.

 

Malta

 

 

 

 

 

Allure of the Seas

 

Allure of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Silhouette

 

Celebrity Silhouette Inc.

 

Malta

 

 

 

 

 

Celebrity Reflection

 

Celebrity Reflection Inc.

 

Malta

 

 

 

 

 

Quantum of the Seas

 

Quantum of the Seas Inc.

 

Bahamas

 

 

 

 

 

Brilliance of the Seas

 

Brilliance of the Seas Shipping Inc.

 

Bahamas

 

 

 

 

 

Anthem of the Seas

 

Anthem of the Seas Inc.

 

Bahamas

 

 

 

 

 

Celebrity Xperience

 

Oceanadventures S.A.

 

Ecuador

 

 

 

 

 

Celebrity Xploration

 

Oceanadventures S.A.

 

Ecuador

 

 

 

 

 

Ovation of the Seas

 

Ovation of the Seas Inc.

 

Bahamas

 

 

 

 

 

Harmony of the Seas

 

Harmony of the Seas Inc.

 

Bahamas

 

 

 

 

 

Symphony of the Seas

 

Symphony of the Seas Inc.

 

Bahamas

 

 

 

 

 

Azamara Pursuit

 

AP Acquisition Inc.

 

Malta

 

Item 5.10:  Existing Principal Subsidiaries

 

Name of the Subsidiary

 

Jurisdiction of
Organization

 

 

 

Jewel of the Seas Inc.

 

Liberia

 

 

 

Majesty of the Seas Inc.

 

Liberia

 

 

 

Grandeur of the Seas Inc.

 

Liberia

 

 

 

Enchantment of the Seas Inc.

 

Liberia

 

 

 

Rhapsody of the Seas Inc.

 

Liberia

 

 

 

Vision of the Seas Inc.

 

Liberia

 

 

 

Voyager of the Seas Inc.

 

Liberia

 

 

 

Explorer of the Seas Inc.

 

Liberia

 

 

 

Radiance of the Seas Inc.

 

Liberia

 

 

 

Adventure of the Seas Inc.

 

Liberia

 

 

 

Navigator of the Seas Inc.

 

Liberia

 

 

 

Serenade of the Seas Inc.

 

Liberia

 

 

 

Mariner of the Seas Inc.

 

Liberia

 

 

 

Millennium Inc.

 

Liberia

 

2

--------------------------------------------------------------------------------


 

Name of the Subsidiary

 

Jurisdiction of
Organization

 

 

 

Infinity Inc.

 

Liberia

 

 

 

Summit Inc.

 

Liberia

 

 

 

Constellation Inc.

 

Liberia

 

 

 

Islas Galápagos Turismo y Vapores C.A.

 

Ecuador

 

 

 

Freedom of the Seas Inc.

 

Liberia

 

 

 

Azamara Journey Inc.

 

Liberia

 

 

 

Azamara Quest Inc.

 

Liberia

 

 

 

RCL Zenith LLC

 

Liberia

 

 

 

Nordic Empress Shipping Inc.

 

Liberia

 

 

 

Liberty of the Seas Inc.

 

Liberia

 

 

 

Independence of the Seas Inc.

 

Liberia

 

 

 

Celebrity Solstice Inc.

 

Liberia

 

 

 

Oasis of the Seas Inc.

 

Liberia

 

 

 

Celebrity Eclipse Inc.

 

Liberia

 

 

 

Celebrity Equinox Inc.

 

Liberia

 

 

 

RCL Horizon LLC

 

Liberia

 

 

 

RCL Sovereign LLC

 

Liberia

 

 

 

Allure of the Seas Inc.

 

Liberia

 

 

 

Celebrity Silhouette Inc.

 

Liberia

 

 

 

Celebrity Reflection Inc.

 

Liberia

 

 

 

RCL Monarch LLC

 

Liberia

 

 

 

Quantum of the Seas Inc.

 

Liberia

 

 

 

Brilliance of the Seas Shipping Inc.

 

Liberia

 

 

 

Anthem of the Seas Inc.

 

Liberia

 

 

 

Oceanadventures S.A.

 

Ecuador

 

 

 

Ovation of the Seas Inc.

 

Liberia

 

 

 

Harmony of the Seas Inc.

 

Liberia

 

 

 

Symphony of the Seas Inc.

 

Liberia

 

 

 

AP Acquisition Inc.

 

Cayman Islands

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

$                        

                      ,        

 

FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), promises to pay to the order of            (the
“Lender”) on the Maturity Date (as defined in the Loan Agreement described
below) applicable to the Lender the principal sum of            DOLLARS
($          ) or, if less, the aggregate unpaid principal amount of all Advances
shown on the schedule attached hereto (and any continuation thereof) made by the
Lender pursuant to that certain Term Loan Agreement, dated as of June 29, 2018
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Loan Agreement”), among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the various financial
institutions (including the Lender) as are, or shall from time to time become,
parties thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.  Both principal and
interest in respect of each Advance are payable in lawful money of the United
States of America to the Administrative Agent at its account maintained at
           in same day funds.

 

This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Loan Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable. 
Unless otherwise defined, terms used herein have the meanings provided in the
Loan Agreement.

 

All Advances made by the Lender to the Borrower under the Loan Agreement and all
payments of principal hereof by the Borrower to the Lender shall be recorded by
the Lender and endorsed on the Schedule attached hereto (and any continuation
thereof); provided that the failure by the Lender to set forth such Advances,
payments and other information on such Schedule shall not in any manner affect
the obligation of the Borrower to repay such Advances in accordance with the
terms thereof.

 

--------------------------------------------------------------------------------


 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.  THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT A

 

ADVANCES AND PRINCIPAL PAYMENTS

 

Date

Amount of
Advance
Made

Interest
Period

Amount of
Principal
Repaid

Unpaid
Principal
Balance

Total

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.
[Address]

 

Attention:                                         Loan Administration

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.2(a) of the
Term Loan Agreement, dated as of June 29, 2018 (together with all amendments, if
any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.

 

The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Loan Agreement that the undersigned hereby requests a Borrowing under the
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(a) of
the Loan Agreement:

 

(i)                                     The Business Day of the Proposed
Borrowing is                , 201    .

 

(ii)                                  The Type of Advances comprising the
Proposed Borrowing is [Base Rate Advances] [LIBO Rate Advances].

 

(iii)                               The aggregate amount of the Proposed
Borrowing is $               .

 

[(iv)                          The initial Interest Period for each LIBO Rate
Advance made as part of the Proposed Borrowing is [seven days] [      month[s].]

 

The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Loan
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.

 

--------------------------------------------------------------------------------


 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be

 

Person to be Paid

 

Name, Address, etc.

Transferred

 

Name

 

Account No.

 

of Transferee Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this     day of            , 20  .

 

 

 

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INTEREST PERIOD NOTICE

 

JPMorgan Chase Bank, N.A.
[Address]

 

Attention:                                         Loan Administration

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Interest Period Notice is delivered to you pursuant to Section 2.9 of the
Term Loan Agreement, dated as of June 29, 2018 (together with all amendments, if
any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.

 

The Borrower hereby requests that on                      , 20       ,

 

(1)                                 $               of the presently outstanding
principal amount of the Advances originally made on                ,      [and
$               of the presently outstanding principal amount of the Advances
originally made on                ,     ],

 

(2)                                 be [Converted to] [continued as] [Base Rate
Advances]1 [LIBO Rate Advances having an Interest Period of [seven days] [     
months]2.

 

The Borrower has caused this Interest Period Notice to be executed and delivered
by its Authorized officer this            day of            , 201    .

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

1  any Conversion of Base Rate Advances into LIBO Rate Advances shall be in an
amount not less than $5,000,000 and no Conversion of any Advances shall result
in more than 15 separate Borrowings.

 

2  any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LENDER ASSIGNMENT AGREEMENT

 

This Lender Assignment Agreement (the “Lender Assignment Agreement”) is dated as
of the effective date (the “Effective Date”) set forth below and is entered into
by and between [the][each]3 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]4 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]5 hereunder are several and not joint.]6 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this Lender
Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Lender Assignment Agreement, without representation
or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

5  Select as appropriate.

 

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

 

 

 

3.

Borrower:

Royal Caribbean Cruises Ltd.

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement

 

 

 

 

5.

Loan Agreement:

The U.S. $700,000,000 Term Loan Agreement dated as of June 29, 2018, among Royal
Caribbean Cruises Ltd., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents parties thereto

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

Assignor[s]7

 

Assignee[s]8

 

Aggregate Amount of
Commitment/Loans for
all Lenders9

 

Amount of
Commitment/Loans
Assigned8

 

Percentage Assigned
of Commitment/
Loans10

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

[7.           Trade Date:                                        ]11

 

--------------------------------------------------------------------------------

7  List each Assignor, as appropriate.

 

8  List each Assignee, as appropriate.

 

9  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

11  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Lender Assignment Agreement are hereby agreed to:

 

 

ASSIGNOR[S]12

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE[S]13

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and]14 Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A, as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:]15

 

--------------------------------------------------------------------------------

12  Add additional signature blocks as needed.

 

13  Add additional signature blocks as needed.

 

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

 

15  To be added only if the consent of the Borrower and/or other parties is
required by Section 11.11.1 of the Loan Agreement.

 

D-3

--------------------------------------------------------------------------------


 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Title:

 

 

D-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

 

STANDARD TERMS AND CONDITIONS FOR

LENDER ASSIGNMENT AGREEMENT

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Lender Assignment
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Lender Assignment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.11.1(e), (f) and (g) of the Loan Agreement (subject to such consents,
if any, as may be required under Section 11.11.1(c) of the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.1.1 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Lender Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Lender Assignment Agreement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Lender Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

--------------------------------------------------------------------------------


 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions.  This Lender Assignment Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Lender Assignment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Lender Assignment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.  This Lender
Assignment Agreement shall be deemed to be a contract made under, and shall be
governed by, the laws of the State of New York.

 

D-A-2

--------------------------------------------------------------------------------